EXHIBIT 10.1

 

   

Filed by Orrstown Financial Services, Inc.

    Commission File No.: 033-18888

FORM

CHANGE IN CONTROL AGREEMENT

THIS CHANGE IN CONTROL AGREEMENT is made as of                          ,
20    , by and among ORRSTOWN FINANCIAL SERVICES, INC., a Pennsylvania business
corporation (the “Corporation”), ORRSTOWN BANK, a Pennsylvania state charted
bank having its principal place of business at 77 East King Street,
Shippensburg, Pennsylvania 17257 (the “Bank”), and
                                         an individual residing at
                                        ,                     , Pennsylvania
                     (the “Executive”).

W I T N E S S E T H:

WHEREAS, Executive is now serving as an executive of the Bank, a wholly-owned
subsidiary of the Corporation; and

WHEREAS, the Corporation and the Bank consider the continued services of
Executive to be in the best interests of the Corporation and the Bank; and

WHEREAS, the Corporation, the Bank and Executive desire to enter into this
Agreement whereby the Corporation agrees to make certain payments to Executive
upon termination under specific conditions in order to induce Executive to
continue in employment.

NOW, THEREFORE, in consideration of the continued employment of Executive and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, intending to be legally bound hereby, Executive and the
Corporation and the Bank agree as follows:

ARTICLE I

TERMINATION PURSUANT TO A CHANGE IN CONTROL

1.1 Definition: Termination Pursuant to a Change in Control. Any of the
following events occurring during the period commencing with the date of a
“Change in Control” (as defined in ARTICLE II hereof) and ending on the second
anniversary of the date of the Change in Control, shall constitute a
“Termination Pursuant to a Change in Control”:

(A) Executive’s employment is terminated by the Bank or an acquiror or successor
of the Bank without “Good Cause” (as defined below); or

(B) Any of the following events occurs and Executive thereafter terminates
Executive’s employment:

(i) any reduction in Executive’s responsibilities, including reporting
responsibilities, or authority including such responsibilities or authority as
may be increased from time to time; or

(ii) the assignment to Executive of duties inconsistent with Executive’s office
as the same may be increased from time to time; or

(iii) any reassignment of Executive, without his consent, to a principal place
of employment which is more than fifty (50) miles from the office of the Bank
that was Executive’s principal place of employment immediately preceding the
Termination Pursuant to a Change in Control; or

(iv) any reduction in Executive’s annual base salary as the same may be
increased from time to time; or

 



--------------------------------------------------------------------------------

(v) any failure to provide Executive with benefits at least as favorable as
those enjoyed by Executive under the Bank’s retirement or pension, life
insurance, medical, health and accident, disability or other employee or
incentive compensation plans in which Executive participated at the termination
of employment, or the taking of any action that would materially reduce any of
such benefits; or

(vi) any requirement that Executive travel in performance of his duties on
behalf of Bank for a significantly greater period of time during any year than
was required of Executive during the year preceding the year in which the Change
of Control occurred.

For purposes of this Section 1.1, “Good Cause” shall mean (i) the commission of
gross malfeasance in office constituting dishonesty or the commission of a crime
involving fraud, misappropriation, embezzlement, dishonesty or other violation
of law of a similar nature and severity or (ii) the willful breach of a
fiduciary duty owed to the Corporation or the Bank. No act, or failure to act,
on Executive’s part shall be considered “willful” unless done, or omitted to be
done, by Executive, not in good faith and without reasonable belief that
Executive’s action or omission was in the best interest of the Corporation or
the Bank. The burden of establishing the validity of any termination for Good
Cause shall rest upon the Corporation and the Bank.

1.2 Compensation Upon Termination Pursuant to a Change in Control. If
Executive’s employment is terminated and such termination is a Termination
Pursuant to a Change in Control (as defined in Section 1.1), the Corporation (or
any acquiror or successor thereto) shall provide (or cause to be provided) the
following to Executive:

(A) The Bank shall pay Executive within twenty (20) days following the
termination of Executive’s employment, a lump sum payment in an amount equal to
and no greater than                  (    ) times the sum of the Executive’s
(i) annualized base salary, and (ii) cash bonus and other annual incentive cash
compensation, in each case with respect to the calendar year immediately
preceding the calendar year in which the Termination Pursuant to a Change in
Control occurs.

(B) Executive shall be provided, for a period of                  (    )
year(s), commencing as of the termination of Executive’s employment, with life,
disability, medical/health insurance and other health and welfare benefits in
effect with respect to Executive immediately prior to the Termination Pursuant
to a Change in Control, or, if the Bank is not permitted by insurance carriers
to provide such benefits because Executive is no longer an employee, a dollar
amount equal to the cost to Executive to obtain such benefits; provided that
Executive shall continue to be responsible for the cost of such insurance
coverages following his Termination Pursuant to a Change in Control to the same
extent as other similarly situated active employees of the Bank as of the
Termination Pursuant to a Change in Control or, if there are no similarly
situated employees, then to the same extent, on a percentage of total cost
basis, that Executive was responsible for the cost of available insurance
coverages prior to the Termination Pursuant to a Change in Control. With respect
to health insurance coverage, Executive’s spouse and/or eligible dependents, if
covered under any employer sponsored accident and health insurance plan in
effect for Executive as of Executive’s Termination Pursuant to a Change in
Control, shall also be provided with health insurance coverage for the
                 (    ) year(s) term set forth above and under the same cost
sharing method as described above.

(C) If the total of all payments and benefits to be made and provided under the
terms of this Agreement, together with any other payments and benefits which the
Executive has the right to receive from the Corporation and the Bank upon a
Termination Pursuant to a Change in Control, would result in the imposition of
an excise tax under Section 4999 (or any successor provision thereto) of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder (the “Code”), Executive shall be entitled to an additional “excise
tax” adjustment payment in an amount such that, after the payment of all federal
and state income and excise taxes, Executive will be in the same after-tax
position as if no excise tax had been imposed. Any payment or benefit which is
required to be included under Sections 280G or 4999 (or any successor provisions
thereto) of the Code for purposes of determining whether a deduction is to be
disallowed or an excise tax is payable shall be deemed a payment or benefit
“made or provided to Executive” or a payment or benefit “which Executive has a
right to receive” for purposes of this provision. The Corporation (or its
successor) shall be responsible for



--------------------------------------------------------------------------------

the costs of calculation of the deductibility of payments and benefits and the
amount of the excise tax due, if any, by the Corporation’s independent certified
accountant and tax counsel and shall notify Executive of the amount of excise
tax due, if any, prior to the time such excise tax is due. If at any time it is
determined that the additional “excise tax” adjustment payment previously made
to Executive was insufficient to cover the effect of the excise tax, the
gross-up payment pursuant to this provision shall be increased to make Executive
whole, including an amount to cover the payment of any penalties resulting from
any incorrect or late payment of the excise tax resulting from the prior
calculation. All amounts required to be paid pursuant to this paragraph
(C) shall be paid at the time any withholding may be required (or, if earlier,
the time Executive shall be required to pay such amounts) under applicable law,
and any additional amounts to which Executive may be entitled shall be paid or
reimbursed no later than fifteen (15) days following confirmation of such amount
by the Corporation’s independent certified accountant provided, however, that
any payments to be made under this paragraph (C) shall in all events be made no
later than the end of Executive’s taxable year next following the taxable year
in which the Executive remits such excise tax payments. The parties recognize
that the actual implementation of the provisions of this paragraph (C) are
complex and agree to deal with each other in good faith to resolve any questions
or disagreements arising hereunder.

1.3 Other Benefits. The payments provided by this ARTICLE I shall not affect
Executive’s rights to receive any payments or benefits to which Executive may be
or become entitled under any other existing or future agreement or arrangement
of the Corporation, the Bank or any successor thereto with the Executive, or
under any existing or future benefit plan or arrangement of the Corporation, the
Bank or any successor in which Executive is or becomes a participant, or under
which Executive has or obtains rights, including without limitation, any
qualified or nonqualified deferred compensation or retirement plans or programs
or any outstanding stock options or similar agreements. Any such rights of
Executive shall be determined in accordance with the terms and conditions of the
applicable agreement, arrangement or plan and applicable law, provided, however,
that Executive shall not be entitled to any severance payments in addition to
those provided hereunder.

1.4 Withholding for Taxes. All payments required to be made under this Agreement
will be subject to withholding of such amounts relating to tax and/or other
payroll deductions as may be required by law.

ARTICLE II

DEFINITION OF CHANGE IN CONTROL

2.1 Change in Control. For purposes of this Agreement, the term “Change in
Control” shall mean the occurrence of any of the following:

(A) The consummation of (i) a merger, consolidation, division or other
fundamental transaction involving the Corporation or the Bank, (ii) a sale,
exchange, transfer or other disposition of substantially all of the assets of
the Corporation or the Bank to an entity which is not a direct or indirect
subsidiary of the Corporation, or (iii) a purchase by the Bank of substantially
all of the assets of another entity, unless (y) such merger, consolidation,
division, sale, exchange, transfer, purchase, disposition or other transaction
is approved in advance by eighty percent (80%) or more of the members of the
Board of Directors of Corporation who are not interested in the transaction and
(z) a majority of the members of the Board of Directors of the legal entity
resulting from or existing after any such transaction and a majority of the
Board of Directors of such entity’s parent corporation, if any, are former
members of the Board of Directors of the Corporation; or

(B) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), other than the
Corporation, a direct or indirect subsidiary of the Corporation, or any “person”
who on the date hereof is the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Corporation
representing twenty percent (20%) or more of the combined voting power of the
Corporation’s outstanding securities on the date of this Agreement, becomes the
beneficial owner of securities of the Corporation representing twenty
(20%) percent or more of the combined voting power of the Corporation’s then
outstanding securities; or

(C) During any period of two (2) consecutive years during the term of
Executive’s employment with the Corporation or the Bank, individuals who at the
beginning of such period constitute the Board of Directors of the Corporation
cease for any reason to constitute at least a majority thereof, unless the
election of each director who was not a director at the beginning of such period
has been approved in advance by directors representing at least two-thirds of
the directors then in office who were directors at the beginning of the period;
or



--------------------------------------------------------------------------------

(D) Any other change in control of the Corporation or the Bank determined by the
Board of Directors of the Corporation to be similar in effect to any of the
foregoing;

2.2 Notwithstanding anything else to the contrary set forth in this Agreement,
if (i) an agreement is executed by the Corporation or the Bank providing for any
of the transactions or events constituting a Change in Control pursuant to this
ARTICLE II or an announcement concerning a tender offer or exchange offer is
made constituting a Change in Control pursuant to this Article II, and the
agreement, tender offer or exchange offer subsequently expires or is terminated
without the transaction or event being consummated, and (ii) a “Termination
Pursuant to a Change in Control” (as defined in ARTICLE I hereof) has not
occurred prior to such expiration or termination, then for purposes of this
Agreement (including, without limitation, ARTICLE I hereof) it shall be as
though such agreement was never executed or such tender offer or exchange offer
was never announced and no Change in Control event shall be deemed to have
occurred as a result.

2.3 The expiration of the two-year period after any Change in Control event
without the occurrence of a Termination Pursuant to a Change in Control shall
not have any effect on this Agreement, which shall remain in full force and
effect until its termination by written agreement of the parties or the earlier
termination of Executive’s employment under circumstances not constituting a
Termination Pursuant to a Change in Control.

ARTICLE III

EXPENSES

3.1 Legal Action. If Executive determines in good faith that the Corporation or
any successor has failed to comply with its obligations under this Agreement, or
if the Corporation or any successor or any other person takes any action to
declare this Agreement void or unenforceable, or institutes any legal action or
arbitration proceeding with respect to this Agreement, the Corporation hereby
irrevocably authorizes Executive from time to time to retain counsel of
Executive’s choice, at the expense of the Corporation or such successor, to
represent Executive in connection with any and all actions and proceedings,
whether by or against the Corporation, any acquiror or successor, or any
director, officer, stockholder or other person affiliated with any of the
foregoing.

3.2 Excise Tax Matters. It is the intention of the Corporation that Executive
not be required to incur any expenses associated with determination of the
amount of any “excess parachute payment” under Section 280G of the Code or of
the amount of any excise tax imposed on Executive pursuant to Section 4999 of
the Code. Therefore, the Corporation agrees to pay all expenses, including the
expenses of the Corporation’s independent certified accountant and tax counsel,
related to the determination of any excess parachute payment and excise tax, and
to pay the legal costs and expenses of any tax audit of Executive to the extent
such expenses relate to the amount of the excise tax determined by the
Corporation.

ARTICLE IV

MISCELLANEOUS

4.1 Termination of Employment. This Agreement shall not in any way obligate
either the Corporation or the Bank to continue the employment of Executive, nor
shall this Agreement limit the right of the Corporation or the Bank to terminate
Executive’s employment for any reason.

4.2 Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties hereto, their respective heirs, executors,
administrators, successors and, to the extent permitted hereunder, assigns. All
of the obligations of the Corporation and the Bank hereunder shall be legally
binding on any successor to the Corporation and the Bank, including without
limitation, any successor as a result of the consummation of a Change in
Control. The right of Executive to receive payments hereunder may not be
assigned, alienated, pledged or otherwise encumbered by Executive and any
attempt to do so shall be void and of no force or effect.

4.3 Entire Agreement; Amendment. This Agreement represents the entire
understanding between the parties hereto with respect to the subject matter
hereof and may be amended only by an instrument in writing signed by the parties
hereto.

4.4 Jurisdiction. The parties hereto consent to the exclusive jurisdiction of
the courts of the Commonwealth of Pennsylvania in any and all actions arising
hereunder.



--------------------------------------------------------------------------------

4.5 Governing Laws. This Agreement shall be governed and construed under the
laws of the Commonwealth of Pennsylvania, without regard to the conflict of laws
principles thereof.

4.6 Unfunded Obligations. The obligations to make payments hereunder shall be
unfunded and Executive’s rights to receive any payments hereunder shall be the
same as those of any other unsecured general creditor.

4.7 Individual Agreement. This Agreement constitutes an agreement solely among
the Corporation, the Bank and the Executive named herein. This Agreement is
intended to constitute a non-qualified arrangement for the benefit of the
Executive and shall be construed and interpreted in a manner consistent with
such intention.

4.8 Headings. All headings preceding the text of the several paragraphs hereof
are inserted solely for reference and shall not constitute a part of this
Agreement, nor affect its meaning, construction or effect.

4.9 409A Safe Harbor. The parties intend that any and all post-employment
compensation under this Agreement satisfy the requirements of Section 409A of
the Code, as amended, and any regulations or guidance promulgated thereunder
(“Section 409A”), or an exemption or exclusion therefrom, to avoid the
imposition of accelerated or additional taxes pursuant to Section 409A.
Accordingly, notwithstanding anything in this Agreement to the contrary, in no
event shall the Corporation or the Bank be obligated to pay or distribute to the
Executive any amount that constitutes deferred compensation within the meaning
of Section 409A earlier than the earliest permissible date under Section 409A
that such amount could be paid or distributed without additional taxes or
interest being imposed under Section 409A. The Corporation, the Bank and the
Executive agree that they will execute any and all amendments to this Agreement
as they mutually agree in good faith may be necessary to ensure compliance with
the payment and distribution provisions of Section 409A and to cause any and all
amounts due under this Agreement, the payment or distribution of which is
delayed pursuant to Section 409A, to be paid or distributed in a single lump sum
payment at the earliest permissible date under Section 409A.

IN WITNESS WHEREOF, the parties have executed this Change in Control Agreement
as of the day and year first above written.

 

ORRSTOWN FINANCIAL SERVICES, INC. By:  

 

  Joel R. Zullinger, Chairman ORRSTOWN BANK By:  

 

  Joel R. Zullinger, Chairman EXECUTIVE

 

  (SEAL)   [Name]  